Hathaway, J. —
The title, by deed, to the land in dispute is clearly in the demandants. The question is whether or not the tenant and those under whom he claims, had acquired a title by possession.
The possession of James Neil according to the testimony of J. G. Neil commenced in submission to Barnard’s title and so continued until January 29, 1814. The deposition of Brown, stating how the land was run out and marked in 1807, could, not affect the title of the owner at that time or of those acquiring title from him, because there was clearly no disseizin prior to 1814. The testimony of Brown therefore could not affect the rights of the parties and might, for that reason, be properly excluded.
Those rights must depend upon the question whether or not James Neil held the demanded premises adversely, claiming title twenty years after he received his deed in 1814. The testimony of Rowell had a tendency to satisfy a jury that Neil, in 1832 or 1833, did not claim to .own more than one hundred acres, although he had more in possession. The deposition of Spencer, said to have the same tendency, from the description of it, seems to have been properly admitted. (No copy of it was furnished the Court.)
The rulings of the Judge, who presided at the trial, appear to have been correct and the exceptions aré overruled.
Shepley, C. J., and Howard and Rice, J., concurred.